Title: To George Washington from Thomas Jefferson, 10 January 1781
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir,
                            Richmond Jany 10. 1781
                        
                        It may seem odd considering the important events which have taken place in this State within the course of
                            ten days past, that I should not have transmitted an account of them to your Excellency. but such has been their
                            extraordinary rapidity & such the unremitted exertions they have required from all concerned in Government that I
                            do not recollect the portion of time which I could have taken to commit them to paper.
                        On the 31st of December a Letter from a private Gentleman to General Nelson came to my hands, notifying that
                            in the morning of the preceding day 27 Sail of vessels had entered the capes & from the time of the letter we had
                            reason to expect within a few hours further intelligence whether they were friends or foes, their force, & other
                            circumstances. We immediately dispatched General Nelson to the lower Country with powers to call on the Militia in that
                            quarter or to act otherwise as exigencies should require, but waited further intelligence before we would call for Militia
                            from the middle or upper Country. no further intelligence came till the 2d inst. when the former was confirmed, it was
                            ascertained that they were enemies & had advanced up James river to Wanasqueak bay. All arrangements were
                            immediately taken for calling in a sufficient body of Militia for opposition. In the night of 3d we received advice that
                            they were at anchor opposite James Town. We then supposed Wmsburg to be their object. the wind however, which had hitherto
                            been unfavorable, shifted fair, and the tide being also in their favor they ascended the river to Kennon’s that evening
                            and with the next tide came up to Westover, having on their way taken possession of some works we had at Hoods by which
                            two or three of their vessels had received some damage, but which were of necessity abandoned by the small garrison of 50
                            men placed there on the enemy’s landing to invest the works. intelligence of their having quitted the Station at Jamestown
                            from which we supposed they meant to land for Wmsburg and that they had got in the evening to Kennon’s reached us the next
                            morning at 5 OClock & was the first indication of their meaning to penetrate towards this place or Petersburg. As
                            the orders for drawing Militia hither had been given but two days no opposition was in readiness. Every Effort was
                            therefore necessary to withdraw the arms & other Military Stores records &c. from this place. every Effort
                            was accordingly exerted to convey them to the Foundery five miles & to laboratory six miles above this till about
                            sunset of that day when we learnt that the enemy had come to an anchor at Westover that morning. We then knew that this
                            & not Petersburg was their object & began to carry cross the river every thing remaining here, &
                            to remove what had been transported to the Foundery & Laboritory to Westham the nearest crossing seven miles above
                            this place. which operation was continued till they had approached very near. they marchd from Westover at 2 oClock in the
                            afternoon of the 4th & entered Richmond at 1 oClock in the afternoon of the 5th. a regiment of infantry & about 30 horse continued on with out halting to the Foundery. they
                            burnt that, the boring mill the magazine and two other houses, & proceeded to Westham, but nothing being in their
                            power there they returned to Richmond. the next morning they burnt some buildings of public & some of private property, with what
                            Stores remained in them, destroyed a great quantity of private Stores & about 12 oClock retired towards Westover
                            where they encamped within the neck the next day. the loss sustained is not yet accurately known. As far as I have been
                            able to discover it consisted at this place in about 300 musquets, some soldiers clothing to a small amount some quarter
                            masters Stores of which 120 sides of leather was the principal article, part of the artificers tools & 3 waggons.
                            besides which 5 brass 4 lbers which we had sunk in the river were discovered to them, raised & carried off. At the
                            Foundery we lost the quater part of the papers belonging to the auditors office, & of the
                            books & papers of the Council Office, about 5 or 6 tons as we conjecture of powder was thrown into the canal of
                            which there will be a considerable saving by remanufacturing it. the roof of the foundery was burnt but the Stacks of
                            Chimnies & furnaces not at all injured. the boring mill was consumed. Within less than 48 hours from the time of
                            their landing & 19 from our knowing their destination they had penetrated 33 miles, done the whole injury
                            & retired. their numbers from the best intelligence I have had are about 1500 infantry & as to their
                            cavalry accounts vary from 50 to 120. the whole commanded by the parricide Arnold. Our Militia dispersed over a large tract
                            of Country can be called in but slowly. On the day the enemy advanced to this place 200 only were embodied. they were of
                            the town & its neighbourhood, and were too few to do anything. At this time they are assembled in pretty
                            considerable numbers on the South side James river but are not all yet brought to a point. On the northside are two or
                            three small bodies amounting in the whole to about 900 men. The enemy were at 4 oClock yesterday evening still remaining
                            in their encampment at Westover & Berkeley neck. In the mean while Baron Steuben a zealous friend has
                                desscened from the dignity of his proper command to direct our smallest movements. his vigilance
                            has in a great measure supplied the want of force in preventing the enemy from crossing the river, which might have been
                            very fatal. he has been assiduously employed in preparing equipment for the Militia as they shd assemble pointing them to
                            a proper object & other offices of a good commander. Should they loiter a little longer & he be able to
                            have a sufficient force I shall flatter myself they will not escape with total impunity. to what place they will point
                            their next exertions we cannot even conjecture. The whole Country in the tide waters & some distance from them is
                            equally open to similar insult. I have the honor to be with every sentiment of respect Your Excellency’s mo. ob. &
                            mo. hble Servt
                        
                            Th: Jefferson
                        
                    